368 F.2d 152
Dorman W. CHANDLER and W. Fred Dryden, Appellants,v.UNITED STATES of America, Appellee.
No. 22705.
United States Court of Appeals Fifth Circuit.
October 27, 1966.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Chief Judge.
Harold L. Murphy, Howe & Murphy, Tallapoosa, Ga., for appellants.
Allen L. Chancey, Jr., Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and GODBOLD, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court is affirmed. We have carefully considered the issue raised with respect to the alleged unlawful search of a truck which was found to be carrying parts of a still. Several subsidiary questions need not be reached by us in view of our determination that, without doubt, the search as conducted by the officers was legal.


2
The judgment is, therefore, affirmed.